Citation Nr: 0933681	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period from 
April 1, 2004 through May 3, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
effective July 1, 2004.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from May 2001 to July 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the RO.  

In November 2003, the VARO in Hartford, Connecticut granted 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder, diagnosed as mood disorder, not 
otherwise specified, in partial remission, and adjustment 
disorder, claimed as depression, anxiety.  The RO assigned a 
noncompensable rating, effective August 1, 2003.  Received in 
March 2004 was the Veteran's claim for an increased rating.

From February 13, 2004 through March 19, 2004, and from May 
4, 2004 through June 17, 2004, the Veteran was hospitalized 
by VA for the treatment of his service-connected psychiatric 
disability.  Therefore, as part of its September 2004 rating 
action, the RO assigned the Veteran a 100 percent disability 
evaluation for the period from February 13, 2004 through 
March 31, 2004 and for the period from May 4, 2004 through 
June 30, 2004.  38 C.F.R. § 4.29 (2003).  For the period from 
April 1, 2004 through May 3, 2004 and for the period 
effective July 1, 2004, the RO assigned the Veteran a 50 
percent schedular evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In so doing, the RO 
recharacterized the Veteran's service-connected psychiatric 
disability as PTSD with depression.  In any event, the 
Veteran disagreed with those 50 percent ratings, and this 
appeal ensued.

In July 2009, during the course of the appeal, the Veteran 
was scheduled to have a hearing at the RO before the Veterans 
Law Judge whose signature appears at the end of this 
decision.  However, he failed to report for that hearing 
without explanation, and he has not requested that an 
additional hearing be scheduled.  

In his Notice of Disagreement, received in January 2005 and 
in his substantive appeal, received in March 2006, the 
Veteran raised contentions to the effect that he is entitled 
to a total rating due to individual unemployabilty (TDIU) 
caused by his service-connected disabilities.  That claim has 
not been certified to the Board on appeal nor has it 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over that claim, and it will 
not be considered below.  38 U.S.C.A. § 7104(a) (West 2002 
and Supp. 2009); 38 C.F.R. § 20.101 (2008).  It is, however, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the relevant period prior to May 3, 2004, the 
Veteran's PTSD, manifested primarily by sleep disturbance, 
nightmares, guilt, a depressed mood, and intrusive thoughts 
of the associated stressor, has been productive of 
occupational and social impairment with reduced reliability 
and productivity.  

2.  Since July 1, 2004, the Veteran's PTSD, manifested 
primarily by sleep disturbance, nightmares, guilt, a 
depressed mood, and intrusive thoughts of the associated 
stressor, has been productive of occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  For the period from April 1, 2004 through May 3, 2004, 
the criteria for a rating in excess of 50 percent for PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  Since July 1, 2004, the criteria for a rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3,159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issue 
entitlement to an increased rating for PTSD for the period 
from April 1, 2004 through May 3, 2004, as well as the period 
since July 1, 2004.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In March 2004, VA received the Veteran's claim for an 
increased rating for his service-connected psychiatric 
disability; and there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed the Veteran of the 
criteria for an increased rating.  In particular, VA informed 
the Veteran that in order to establish an increased rating 
for the Veteran's service-connected disability, the evidence 
had to show that such disability had worsened and the manner 
in which such worsening had affected the Veteran's employment 
and daily life.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The RO also set forth the 
criteria rating PTSD.  Following the notice to the Veteran, 
the RO fulfilled its duty to assist him in obtaining 
identified and available evidence necessary to substantiate 
his claim.  

The duty to assist requires VA to make reasonable efforts to 
obtain relevant records (including private records) that the 
Veteran adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to 
assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service.  VA also 
examined the Veteran in October 2005 and February 2008 to 
determine the extent of the impairment caused by his PTSD.  
Finally, the RO scheduled the Veteran for a hearing before 
the undersigned Veterans Law Judge.  However, as noted above, 
he failed to report for that hearing and did not request that 
it be rescheduled.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claims; there is no evidence of any VA error in 
notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that the ratings for his service-
connected PTSD does not adequately reflect the level of 
impairment for that disorder either from April 1, 2004 
through May 3, 2004 or for the period since July 1, 2004.  
Therefore, he maintains that increased ratings are warranted.  
However, after carefully considering those claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is warranted, when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted for PTSD, when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Relevant to an evaluation of the level of impairment caused 
by PTSD is the score on the Veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV) and reflects the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  A GAF of 61 to 70 reflects some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  DSM IV at 
32.  A GAF of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  Id.  A GAF of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of 31 to 40 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  Id.; see Brambley v. Principi, 
17 Vet. App. 20 (2003) (J. Steinburg concurring) (A GAF of 40 
signifies considerably greater occupational impairment than a 
GAF of 50.).  In assigning GAF's, the Board notes that the 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. § 4.130.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

April 1, 2004 through May 3, 2004

Evidence on file for the relevant period prior to May 3, 
2004, consists primarily of records reflecting the Veteran's 
treatment in the Day Program conducted at the VA medical 
facility in Menlo Park, California.  Daily records show that 
his PTSD was manifested primarily by sleep disturbance, 
nightmares, guilt, a depressed mood, and intrusive thoughts 
of the associated stressor.  Throughout the program, the 
assigned GAF was 55, which as noted above, was commensurate 
with a moderate level of impairment.  

In April 2004, the Veteran did express some suicidal ideation 
and mild irritability.  However, during the period from April 
1, 2004 through May 3, 2004, he was generally cooperative, 
alert, and oriented; and his speech and psychomotor behavior 
were within normal limits.  He denied paranoid ideation, 
thought control, ideas of reference, and auditory or visual 
hallucinations.  Moreover, there was no competent evidence of 
obsessional rituals which interfered with his routine 
activities; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  Indeed, the Veteran did not meet or more 
nearly approximate the schedular criteria for the next higher 
rating of 70 percent.  Therefore, for the period from April 
1, 2004 through May 3, 2004, the 50 percent rating in effect 
for PTSD is confirmed and continued.  

Since July 1, 2004

Evidence added to the record since July 1, 2004, shows no 
treatment for the Veteran's PTSD.  However, in January 2006, 
he phoned the VA Medical Center in Palo Alto, California 
complaining of a three month history of depression and 
anxiety.  In October 2005 and February 2008, he was examined 
by VA to determine the level of impairment due to his PTSD.  

Since July 1, 2006, the Veteran's PTSD has been manifested 
primarily by complaints of anxiety, depression, anger, and 
impaired sleep.  He endorses the following symptoms of PTSD:  
recurrent intrusive recollections of the associated stressor; 
recurrent nightmares; intense physical or psychological 
distress associated with reminders of the stressor; avoidance 
behavior; feelings of isolation with respect to certain 
problems; sleep impairment; irritability; difficulty 
concentrating; and hypervigilance.  Despite his complaints, 
however, he denies any treatment or use of psychotropic 
medication.  

On examination, the Veteran was cooperative and well-
oriented.  He was reportedly anxious about the examinations 
and acknowledged waves of depression since witnessing his 
inservice stressor.  However, he displayed no inappropriate 
behavior or impairment in thought process or communication.  
His eye contact was fair-to-good, and his speech was of 
normal rate and rhythm.  He denied delusions or 
hallucinations; suicidal or homicidal ideations; a history of 
obsessive or ritualistic behavior; or panic attacks.  His 
assigned GAF's were 50 and 55.  

Although the October 2005 VA examiner stated that the 
Veteran's GAF was indicative of moderate to severe 
symptomatology, the manifestations of the Veteran's PTSD do 
not reflect the criteria for a rating in excess of 50 
percent.  The record continues to be negative for any 
competent evidence of obsessional rituals which interfere 
with his routine activities; spatial disorientation; or 
neglect of his personal appearance and hygiene.  It is also 
negative for evidence of near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively.  In fact, during the October 2008 examination, 
it was specifically noted that the Veteran could 
independently perform his activities of daily living.  

Finally, the preponderance of the evidence does not show that 
the Veteran has difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  Rather, during the VA examinations, 
the Veteran reported that he had been employed as a car 
salesman and in construction and that was on the waiting 
listing to be hired by a construction firm.  He described 
himself as a good employee with a good attendance record and 
ability to get along well with his fellow employees.  In 
addition, he reported that he had friends, including a 
girlfriend, and stated that he was close to his family.  

In light of the foregoing, the Board concludes that the 
manifestations of the Veteran's PTSD do not meet or more 
nearly reflect the schedular criteria for the next higher 
rating of 70 percent.  Therefore, for the period since July 
1, 2004, the 50 percent rating in effect for PTSD is 
confirmed and continued.  

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of extraschedular ratings for the Veteran's 
PTSD for the time periods at issue.  However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating that disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  Rather, the record shows that the manifestations of 
the Veteran's PTSD are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  Id.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

For the period from April 1, 2004 through May 3, 2004, 
entitlement to a rating in excess of 50 percent for PTSD is 
denied.  

Entitlement to a rating in excess of 50 percent for PTSD, 
effective July 1, 2004, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


